In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00011-CR
          No. 02-20-00012-CR
     ___________________________

 RANDY WAYNE SPRINKLE, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
           Tarrant County, Texas
   Trial Court Nos. 1592568D, 1595504R


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Randy Wayne Sprinkle attempts to appeal his convictions and sentences for

exploitation of a child, or elderly or disabled person, and theft after pleading guilty to

both offenses pursuant to a charge bargain. See Harper v. State, 567 S.W.3d 450, 455

(Tex. App.––Fort Worth 2019, no pet.) (defining charge bargain). Under that bargain,

the State agreed to dismiss four other pending charges and to discontinue

investigating other offenses Sprinkle may have committed that were then pending

before a Tarrant County grand jury.

      This bargain is reflected in the trial court’s certifications of Sprinkle’s right of

appeal, which show that each case is a plea-bargain case for which Sprinkle has no

right of appeal. See Tex. R. App. P. 25.2(a)(2), (d)–(e). Although we gave Sprinkle and

his counsel the opportunity to show why this court has jurisdiction over the appeals,

neither of them has responded to our inquiry letters. See Tex. R. App. P. 44.3.

Therefore, we dismiss both of Sprinkle’s appeals. See Tex. R. App. P. 25.2(a)(2),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 2, 2020




                                            2